Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/627,652 filed 12/30/2019. It is also in response to information disclosure statement, IDS, filed 12/30/2019; 05/20/2020; and 04/20/2021. 
 This application is a 371 of Application No. PCT/CN2018/092602 filed on June 25. 2018, which claims priority to and benefits of Chinese Patent Application Serial No. 201710524950.8.
Claims Amendment
The status of the claims stand as follows:
Original			1-9, 11-12, 14-15
Currently amended 		10, 13
4.3	New 				16-20
Claims 1-20 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application Serial No. 201710524950.8. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019; 05/20/2020; 04/20/2021 have been placed in the application file and the information referred to therein has 
Drawings
The drawings filed on 12/30/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the battery unit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the insulation film” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top panel” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear in claim 1 if “the battery unit” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “plurality of battery units” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
It is unclear in claim 1 if “the insulation film” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “the insulation films” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
Since claim 1 recites “plurality of battery units…wherein the battery unit comprises a battery and an insulation film”. It is unclear in claim 1 why the Applicant keeps reciting “the insulation film” since there appears to be multiple insulation films because of the plurality of battery units.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (U.S. PG Publication 2011/0195291) in view of Park et al. (U.S. PG Publication 2014/0315070) 
Regarding claims 1- 4 Yokoyama discloses a battery module (Yokoyama Fig. 1, 3, see Fig. below), comprising a plurality of battery units stacked along a preset direction and a top plate, wherein the battery unit comprises a battery and an insulation film 5, 6 , the battery comprises a battery housing 2, a battery core disposed inside the battery housing, and a battery cover plate disposed on an end portion of the battery housing; the insulation film is coated on at least one side face of the battery housing, the insulation films on two adjacent battery units are bonded to each 
Yokoyama is silent the insulation film comprises an extension portion, wherein the extension portion is formed by a top portion of the insulation film which protrudes from the battery cover plate and extends upward, the top plate is disposed on an upper side of the battery unit, a groove is provided on a lower side of the top panel, and at least part of the extension portion is accommodated in the groove.
Park discloses a plurality of batteries (Park Abstract, paragraph 0008) arranged in the same direction and a housing portion disposed on outer surface of plurality of battery cell (Park paragraph 0008) and reinforcing plate has both of its side surfaces respectively coupled to the side plates (Park paragraph 0009) wherein a protrusion may be provided on one of the reinforcing plate and the bottom plate, and a groove may be provided in the other of the side plates and the bottom plate. The protrusion may be inserted into the groove to thereby couple or fix the reinforcing plate and the side plates to each other (Park paragraph 0017). The side walls of grooves on the side walls (Park Fig. 3) are considered equivalent to the recited supporting blocks of claims 2-4. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation of Yokoyama with the teachings of Park by including protrusions of the insulation film that are coupled to grooves on the top plate for the benefit of strengthening the housing portion as taught by Park for the partition plates (Park Abstract, paragraph 0025). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 C).


    PNG
    media_image1.png
    673
    886
    media_image1.png
    Greyscale

Yokoyama Fig. 1 and 3

    PNG
    media_image2.png
    467
    901
    media_image2.png
    Greyscale

Park Fig. 3
Regarding Claim 7 Yokoyama discloses the battery cells can be prismatic in shape (Yokoyama paragraph 0020); thus meeting the limitation of the housing having sides faces comprising large faces and small faces (Yokoyama Fig. 1m 3).
Regarding Claim 8 and 9 Yokoyama discloses the insulation film is coated on at least one side face of the battery housing (Yokoyama Fig. 1, 3) and the insulation film is provided with an adhesive layer (Yokoyama paragraph 0104) and is bonded on side face of the battery housing (Yokoyama Fig. 1, 3). 
Regarding Claim 10 and 16 Yokoyama is silent about a seal of the insulation film is located on the first small face or the second small face. However, shifting the position of the seal would have been obvious to a person of ordinary skill in the art, and further the shifting of shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding Claim 11 and 17 Yokoyama discloses that the insulation film is provided with an adhesive layer (Yokoyama paragraph 0104) and the adhesive is bonded on both faces of the adjacent battery cells (Yokoyama Fig. 1, 3). Therefore, it is reasonable to conclude that the insulation film has a double-film structure. 
Regarding Claim 12 and 18 Yokoyama is silent about a size relationship of a double-film structure and the first small face or second small face. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have optimized the width size of the double-film in relation to the small face in order to have an effective and optimum covering of the small face with the insulation film.   According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)

Claim 5 and 6  rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (U.S. PG Publication 20110195291) in view of Park et al. (U.S. PG Publication 2014/0315070) and further in view of Shin et al. (U.S. PG Publication 2018/0175468) 

The discussion of Yokoyama and Park as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 5 Yokoyama discloses the insulation film 15 is disposed on the side face of the battery (Yokoyama Fig. 3) but is silent about an insulation base plate on the bottom face of the battery housing. 
Shin discloses a battery module 100 (Shin Fig. 1) the plurality of battery cells are a stacked (Shin paragraph 0051) having a cooling plate 120 in the bottom and a thermal pad 140, the thermal pad has insulation properties (Shin paragraph 0052) considered equivalent to the insulation base plate. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Yokoyama as modified by Park by the teaching of Shin and included an insulation baseplate as taught by Shin for the benefit of the module protection from any electrical conduction to the base the module is mounted on. According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 C).   
Regarding Claim 6 in Yokoyama as modified by Shin a lower end of the insulation film 5, 6 of Yokoyama (Yokoyama Fig. 1, 3) will overlap with the thermal pad 140.
Claim 13-15 and 19-20  rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (U.S. PG Publication 20110195291) in view of Park et al. (U.S. PG Publication 2014/0315070) and further in view of Jung (U.S. PG Publication 2012/0045686)
 
The discussion of Yokoyama and Park as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 13 and 19, Yokoyama is silent about an end plate with first and second elastic components disposed between the end plate and the first battery unit. Jung discloses a battery module having a case 50 and end plates 20 provided with elastic members (Jung paragraph 0014). Jung teaches the battery module has an improved structure for stably fixing rechargeable batteries by providing an elastic structure that is capable of firmly purporting the rechargeable batteries to the end plate (Jung paragraph 0014-0017). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Yokoyama as modified by Park by the teaching of Jung and included elastic structure in the end plate to firmly purport the rechargeable batteries to the end plate and provide a battery module with an improved structure as taught by Jung (Jung paragraph 0014-0017). According to the MPEP this modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 C). 
Regarding Claim 14 and 20 Yokoyama discloses a partition plate between unit batteries (Yokoyama paragraph 0005) but does not expressly teach such a partition plate is disposed between the battery and an end plate. However, it would have been obvious to a person of ordinary skill to such a partition plate also between the end plate and the battery cell in the module of 
Regarding Claim 15 Jung discloses the first elastic structure and second elastic structure, considered equivalent to the first elastic component and second elastic components, may be springs (Jung paragraph 0017). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722